Citation Nr: 1133069	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO. 95-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to Agent Orange and asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1974. He served in the Republic of Vietnam (RVN) from October 4, 1969 to October 3, 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 1994 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that rating determination, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a lung disorder, claimed as due to asbestos exposure. The Veteran appealed the rating determination action to the Board and in an August 2000 decision, the Board reopened and remanded the claim for additional development.

In June 2004, May 2007, and May 2008, the Board again remanded the claim on appeal for additional development, to include scheduling the Veteran for a VA examination and for compliance with prior Court decisions. The VA examination was conducted in July 2007, and an addendum to that report was provided in February 2009.

In March 2010, the Board once again remanded this matter for additional development, to include a request that the prior examiner provide opinions with regard to specific questions set forth by the Board. In August 2010, the examiner provided an addendum report. 

The matter is now ready for appellate review. 


FINDING OF FACT

Any current lung disorder is not of service origin. 


CONCLUSION OF LAW

A lung disorder was not incurred in, aggravated by, or presumed to have been incurred in active military service. 38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ. Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation." Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in June 2004, June 2006, and June 2007 that fully addressed all notice elements. The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence. Although the notice letter was not sent before the initial AOJ decision in this matter, this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice. Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ/AMC also readjudicated the case by way of several supplemental statements of the case after the notice was provided. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Such notice was also provided in the June 2006 and June 2007 letters. 

VA has a duty to assist a veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, all evidence necessary to decide this claim has been obtained insofar as possible. 

An attempt was made to obtain records from the Social Security Administration. The attempts to obtain these records have proved unfruitful. In September 2010, a formal finding of the unavailability of the records was prepared. The Veteran was notified of this in the May 2011 supplemental statement of the case and was given the opportunity to provide additional information. No other relevant records have been identified. 

In conjunction with the Veteran's claim, he was afforded several VA examinations, with results being obtained from the examinations, including several addendums to the July 2007 VA examination report, providing sufficient detail in order to properly decide the Veteran's claim for a lung disorder. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing is so desired. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. The duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. See Grover v. West, 12 Vet. App. 109, 112 (1999). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam. VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Id.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997).\

Service treatment records include chest clinic records, dated in 1968 and 1969, reflecting that the Veteran had received isoniazid (INH) treatment. A February 1971 Report of Medical History, contained a history that the Veteran had been exposed to tuberculosis. When examined for service separation in December 1973, the Veteran's chest was evaluated as "normal." However, a January 4, 1974, chest x- rays showed pleural thickening. The radiologist reported that this finding was "probably of a chronic nature," that "may be normal for [the Veteran]." The radiologist noted that "some forms of chronic lung disease, such as asbestosis is possible."

In October 1980, a non-VA x-ray detected generally accentuated lung markings, with no acute focal parenchymal disease process shown. There was evidence suggesting the presence of pleural thickening along the lateral chest walls, and small scattered round densities in the lung parenchyma were suspected to be due to pneumoconiosis. It was noted that the Veteran was smoking one and one-half packs of cigarettes per day.

In a December 1980 follow-up x-ray report, the Veteran was diagnosed as having right upper lobe pneumonia. December 1982 and January 1984 x-ray reports revealed pulmonary emphysema. 

During an October 1991 VA examination, the Veteran was noted to have had "reduced breath sounds." Emphysematous configuration of the chest was noted and he was observed to be short of breath on disrobing. VA x-ray testing was also conducted. It was noted that he was then smoking one-half of a pack of cigarettes per day, and he had worked for six months in underground mines. In an October 1991 x-ray report, an examiner opined that the Veteran's then-apparent suboptimal inspiratory effort "may reflect moderate obesity." He also noted diffuse increase in interstitial markings, and that widening of the lateral pleural stripe may reflect parietal pleural fat deposition.

In an August 1994 VA examination report, it was noted that the Veteran had a history of asbestos exposure while driving tanks. Examination performed at that time revealed distant breath sounds. It was the examiner's impression that the Veteran had chronic pleurisy, asbestosis, and possible chronic obstructive pulmonary disorder. 

Records from the Mountain Home VA Medical Center dated since the inception of the claim also reflect periodic treatments for breathing-related symptoms. Private treatment records associated with the claims folder reveal that the Veteran has been diagnosed with COPD and chronic interstitial changes and pleural thickening. 

During a May 2002 VA respiratory examination, the Veteran reported having significant shortness of breath over the last few years. He noted that the use of Albuterol or Atrovent inhalers gave him mild but temporary relief. He also had relief with resting. The Veteran noted having shortness of breath while in bed at night. He stated that he needed three pillows to sleep at night. 

Physical examination revealed symmetric bilateral excursions of the chest. There were clear breath sounds in all lung fields with no wheezes or crackles. There was no dullness to percussion and no gross chest wall abnormalities. Review of objective material revealed a May 2001 chest x-ray which showed minimal scarring around the heart apex but essentially a normal chest radiograph, with aortic calcifications, but otherwise no active pulmonary process or suggestion of obstructive pulmonary disease. The results of an April 2002 PFT study were also noted, which revealed findings within normal limits. 

The examiner stated that given the Veteran's clinical history and examination as well as the objective data available to him, it did not appear that the Veteran had significant pulmonary disease. It was noted that the history might be suggestive of a pulmonary process for shortness of breath; however, the arterial blood gas analysis showed no hypoxemia or resting hypercapnia and pulmonary testing showed normal lung dynamics. There was no radiographic abnormality that could explain these issues. The examiner indicated that perhaps it was deconditioning or cardiac in origin. 

In a July 2007 VA examination report, it was noted that the Veteran had been evaluated at the Pulmonary Clinic concerning his lung problem. The examiner indicated that he had reviewed the Veteran's chest x-ray and previous CT scan of the chest and lung function tests. He stated that there was no evidence of asbestos related changes noted on chest x-ray or on CT scan of the chest done in the past. 

In a February 2009 VA addendum report, it was noted that the Veteran had been evaluated concerning his lung problem and his concerns due to asbestos exposure during the military. The examiner reported that currently the Veteran's PFT studies showed mild COPD. Chest x-ray and previous CT scans revealed no evidence of asbestos pathology. The examiner stated that to the best of his ability, it was his belief that the Veteran's mild COPD was not related to his time in the service based upon a review of the record. 

In March 2010, the Board remanded this matter again for additional development. The Board requested that the claim be returned to the examiner who conducted the July 2007 VA examination, and/or the examiner who issued the February 2009 addendum to the July 2007 examination, for a further addendum. 

In an August 2010 addendum report, the examiner indicated that the January 1974 in-service x-ray finding of "possible chronic pleural thickening had no relation to the diagnosis of disability of chronic obstructive pulmonary disease or right upper lobe pneumonia of December 1980. The examiner also observed that as of April 2002, the Veteran's PFTs were within normal limits with FEV1 of 77%, FVC of 75% of predicted, and that FEV1 and FVC ratio was 72%. His DLCO was noted to be normal and total lung capacity was 92% of that predicted. By these numbers, the Veteran did not have a diagnosis of COPD at that time. However, there were PFTs done in December 2006, which were consistent with a mild obstructive defect and mild decrease in diffusion capacity. The examiner also reported that he did not find any evidence of any chemical in relation that could eventually cause the Veteran's COPD. He noted that he did find records showing that the Veteran used to smoke, which could be the cause involving COPD. The examiner also noted that he did not find any substantial evidence supporting in service or caused by service etiology for dyspnea secondary to the pulmonary/respiratory system. 
As to the Veteran's claim that his current lung disorder arose out of exposure to herbicides in service, the Board notes that the Secretary has identified certain diseases associated with herbicide exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). None of the currently identified lung disorders are listed among the diseases subject to the presumption of service connection. Nor are they among the diseases for which the Secretary of Veterans Affairs has announced the intention to establish such a presumption. 

The Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630-41 (2003). Presumptive service connection for any current lung disease cannot be provided on the basis of the Veteran's exposure to Agent Orange. As noted above, a claimant is not precluded, however, from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Further, the availability of presumptive service connection for some conditions based on Agent Orange exposure does not preclude service connection for other unlisted conditions. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As it relates to the claim of service connection for a lung disorder on any other basis, while x-rays in service resulted in some findings on x-ray examination, there were no actual diagnoses of a lung disorder in service. Moreover, at the time of the Veteran's December 1973 service separation examination, normal findings were reported for the lungs. Although a January 4, 1974, chest x- ray showed pleural thickening and the radiologist reported that this finding was probably of a chronic nature, which might be normal for the Veteran, and that some forms of chronic lung disease, such as asbestosis, were possible, there was no actual diagnosis. Moreover, there has been no confirmed diagnosis of asbestosis on x-ray or CT scan. 

The Veteran has currently been diagnosed with chronic obstructive pulmonary disease. Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, none of the competent evidence attributes any currently diagnosed lung disorder to the Veteran's period of active service. The Board has also considered the Veteran's statements asserting a nexus between his current lung disorder and his period of service. In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg. Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The Veteran was afforded a VA examination in July 2007, with two subsequent addendums being added to the evaluation concerning the etiology of any current lung disorder. At the July 2007 VA examination, the examiner noted that a review of the Veteran's chest x-ray and previous CT scan of the chest and lung function tests revealed no evidence of asbestos related changes, including those done in the past. In the February 2009 addendum, a VA examiner stated that it was his belief that the Veteran's mild COPD was not related to his time in the service based upon a review of the record. 

In an August 2010 addendum, a VA examiner provided detailed answers to specifically asked questions concerning any possible discrepancies in the record concerning any lung disorder, and opined that he did not find any evidence of any chemical in relation that could cause the Veteran's COPD and did not find any substantial evidence supporting in service or caused by service etiology for dyspnea secondary to pulmonary/respiratory system. 

Because there is no competent evidence linking any current lung disorder to service, the preponderance of the evidence is against the claim for service connection. In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.





ORDER

Service connection for a lung disorder is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


